Citation Nr: 0119907	
Decision Date: 08/01/01    Archive Date: 08/10/01

DOCKET NO.  01-02 607	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, 
Massachusetts


THE ISSUE

Entitlement to an effective date earlier than November 28, 
2000, for the assignment of a total rating for compensation 
purposes by reason of individual unemployability.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Martin F. Dunne, Counsel



INTRODUCTION

The veteran served on active duty from January 1943 to 
November 1945.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a November 2000 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Boston, Massachusetts, which granted the veteran entitlement 
to a total rating for compensation purposes by reason of 
individual unemployability, effective from November 28, 2000.  
The veteran appealed the effective date of the benefit.  


FINDINGS OF FACT

1. The VA's duty to assist the veteran in developing all 
evidence pertinent to the claim has been met.  

2. In an October 1998 rating decision, the RO assigned a 50 
percent rating for generalized anxiety disorder and a 40 
percent rating for back disability, and denied a rating in 
excess of 30 percent for irritable colon syndrome and 
denied a rating in excess of 10 percent for hemorrhoids, 
for a combined 80 percent evaluation, effective from March 
27, 1998, the date of receipt of the veteran's claim for 
increased compensation benefits.

3. The results of the veteran's VA medical examination, 
conducted pursuant to his March 1998 claim for increased 
compensation, reflects the presence of disability that 
prevents substantially gainful employment and raised an 
informal claim for a total rating for compensation 
purposes by reason of individual unemployability.



CONCLUSION OF LAW

The criteria for an effective date of March 27, 1998, for the 
assignment of a total rating based on individual 
unemployability due to service-connected disability have been 
met.  38 U.S.C.A. § 5110 (West 1991); 38 C.F.R. §§ 3.155, 
3.340, 3.341, 4.16, 3.400 (2000); Norris v. West, 12 Vet. 
App. 413, 418 (1999).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Initially, the Board notes that effective November 9, 2000, 
the Veterans Claims Assistance Act of 2000 was enacted.  Pub. 
L. No. 106-475, 114 Stat. 2096 (2000) (to be codified as 
amended at 38 U.S.C. § 5107).  This law sets forth 
requirements for assisting a claimant in developing the facts 
pertinent to his or her claim.  Additionally, the law 
characterizes a "claimant" as any individual applying for, 
or submitting a claim for, any benefit under the laws 
administered by the Secretary.  See id., (to be codified at 
38 U.S.C. § 5100).  The Board finds that while this law was 
enacted during the pendency of this appeal, and thus, has not 
been considered by the RO, there is no prejudice to the 
appellant in proceeding with this appeal.  See Bernard v. 
Brown, 4 Vet. App. 384, 394 (1993) (when the Board addresses 
a matter not addressed by the RO, the Board must provide an 
adequate statement of reasons and bases as to why there is no 
prejudice to the appellant).  In this regard, the Board finds 
that the appellant was provided adequate notice as to the 
evidence needed to substantiate his claim, and there is no 
indication that there are any outstanding records pertinent 
to this appeal.  Thus, the Board finds that the duty to 
assist as mandated by the Veterans Claims Assistance Act, 
supra, has been fulfilled.  

Except as otherwise provided, the effective date of an 
evaluation and award of pension, compensation, or dependency 
and indemnity compensation based on an original claim, a 
claim reopened after final disallowance, or a claim for 
increase will be the date of receipt of the claim or the date 
entitlement arose, whichever is the later date.  In the case 
of disability compensation, the effective date of the award 
for increase is the earliest date as of which it is factually 
ascertainable that an increase in disability had occurred if 
the claim is received within one year from such date; 
otherwise, the effective date of the award is the date of 
receipt of the claim.  See 38 U.S.C.A. § 5110; 38 C.F.R. 
§ 3.400(o)(2).  

Any communication or action indicating an intent to apply for 
one or more benefits under the laws administered by the VA 
from a claimant, his or her duly authorized representative, a 
Member of Congress, or some person acting as next friend of a 
claimant who is not sui juris may be considered an informal 
claim.  Such informal claim must identify the benefit sought.  
Upon receipt of an informal claim, if a formal claim has not 
been filed, an application form will be forwarded to the 
claimant for execution.  If received within one year from the 
date it was sent to the claimant, it will be considered filed 
as of the date of receipt of the informal claim.  When a 
claim has been filed which meets the requirements, an 
informal request for increase or reopening will be accepted 
as a claim.  See 38 C.F.R. § 3.155.  

In this case, VA received the veteran's claim for increased 
ratings for his service-connected disabilities on March 27, 
1998.  Pursuant to the results of the veteran's October 1998 
VA examination, the disability evaluations for generalized 
anxiety disorder and back condition were increased to 50 
percent and 40 percent, respectively.  An effective date of 
March 27, 1998, the date of receipt of the veteran's claim, 
was assigned for the increases.  By increasing the disability 
evaluations for those disorders, the veteran's combined 
disability evaluation increased from 60 percent to 80 percent 
(to include his service-connected irritable colon syndrome, 
rated as 30 percent disabling, and hemorrhoids, rated 10 
percent disabling).  

In cases where the schedular rating is less than 100 percent, 
a total disability rating may be assigned when the individual 
is unable to secure or follow a substantially gainful 
occupation as the result of service-connected disability, 
without regard to advancing age.  See 38 C.F.R. §§ 3.340, 
3.341, 4.16.  Total disability ratings for compensation may 
be assigned, when the disabled person is, in the judgment of 
the rating agency, unable to secure or follow a substantially 
gainful occupation as a result of service-connected 
disabilities, provided that, if there is only one such 
disability, this disability shall be ratable at 60 percent or 
more, and that, if there are two or more disabilities, there 
shall be at least one disability ratable at 40 percent or 
more, and sufficient additional disability to bring the 
combined rating to 70 percent or more.  See 38 C.F.R. 
§ 4.16(a).  

The Board acknowledges that a claim for an increased rating 
could potentially be a claim for a total rating.  See Norris 
v. West, 12 Vet. App. 413, 418 (1999).  In the veteran's 
case, when his anxiety reaction disability evaluation was 
increased to 50 percent, along with his back disability to 40 
percent, resulting in a combined disability rating of 80 
percent, he at least met the schedular criteria for 
consideration of a total rating based on individual 
unemployability, effective from March 27, 1998.  However, 
such a rating can only reasonably raise an informal claim for 
a total rating for compensation purposes if the evidence then 
of record (or within VA's control, see Dunn v. West, 11 Vet. 
App. 462, 466-67 (1998); Bell v. Derwinski, 2 Vet. App. 611, 
613 (1992)) shows that the veteran was unable to secure a 
substantially gainful occupation as a result of service-
connected disability.  Id.  In this regard, the Board notes 
that on the veteran's November 2000 formal application for 
total disability based on individual unemployability, he 
asserted that he has been unemployable since 1970.  

VA initiated a medical examination of the veteran in October 
1998 in order to determine the current condition and extent 
of his service-connected disabilities pursuant to his March 
27, 1998, claim for increased ratings.  The VA psychiatrist 
who examined the veteran as part of the October 1998 
examination found that the veteran's anxiety interferes 
significantly with his social involvement.  The physician 
concluded that the veteran is significantly impaired by his 
anxiety and that the anxiety seems to be related both to his 
war experience and his current health problems.  A Global 
Assessment of Functioning (GAF) score of 52 was assigned the 
generalized anxiety disorder.  The Board notes that, 
according to the Fourth Edition of the American Psychiatric 
Association's Diagnostic and Statistical Manual of Mental 
Disorders, scores between 51-60 indicate moderate symptoms 
(e.g., flat affect and circumstantial speech, occasional 
panic attacks) or moderate difficulty in social, 
occupational, or school functioning (e.g., few friends, 
conflicts with peers or co-workers).  

The orthopedic portion of the veteran's October 1998 VA 
examination revealed that he found it very difficult to walk 
any distance; that he was now using a cane because of his 
back disorder; and that his back symptoms increased with any 
stooping, lifting, sitting for long periods of time, or 
bending.  Examination found limitation of motion of his back 
due to radiating pain.  X-rays confirmed spinal stenosis and 
spondylolisthesis.  An MRI revealed multiple herniated discs.  

VA notified the veteran by letter in October 1998 that he 
might be entitled to the 100 percent rate if he were unable 
to secure and follow a substantially gainful occupation 
because of his service-connected disabilities.  He was 
advised the if he believed he qualified, he was to complete 
the enclosed application for increased compensation based on 
unemployability.  It was not until November 28, 2000, that VA 
received the veteran's application for such benefits.  The 
same month, the RO granted the veteran total disability based 
on individual unemployability, effective from November 28, 
2000, the date of receipt of his claim.  

The Board notes that VA is to fully and sympathetically 
develop the veteran's claim to its optimum, which includes 
determining all potential claims raised by the evidence and 
applying all relevant law and regulation raised by that 
evidence.  Given the circumstances in the case at hand, an 
informal claim for total disability based on individual 
unemployability was raised at the time of the veteran's 
application for increased ratings was granted, effective 
March 27, 1998.  

At the time the veteran filed a formal claim for disability 
compensation under 38 C.F.R. § 3.151 in March 1998, his claim 
included a claim for the highest rating permissible, all the 
way up to 100 percent.  See 38 C.F.R. § 3.155(c).  A total 
disability rating based on individual unemployability is 
merely an alternate way to obtain a total disability rating 
without being rated 100 percent disabled under the rating 
schedule.  See Norris, 12 Vet. App. at 418.  

Effective from March 27, 1998, the veteran met the schedular 
criteria for consideration of a total rating based on 
individual unemployability.  At the time, the veteran's 
medical records, including VA outpatient and examination 
reports, show that his service connected disabilities, 
especially anxiety reaction, significantly impaired his 
social involvement.  Upon close review of the findings noted 
on VA examination in October 1998, the Board notes that the 
veteran was found to be very tangential in his thinking and 
required almost constant use of memory aides.  Although he 
was deemed to be oriented to place, he was not oriented to 
time in that he was unable to find the current month.  He 
demonstrated additional deficits in memory by failing to 
recall more than two Presidents in the past twenty years.  
His speech was considered to be very pressured and while not 
totally tangential, his associations were loose.  The 
physician concluded, as noted above, that the veteran was 
significantly impaired by his anxiety.  The Board further 
notes that approximately 13 years prior to this examination, 
on VA Social Survey in July 1985, it was indicated that the 
veteran had been self-employed as a carpenter for the past 15 
to 20 years and the VA social worker indicated that he was 
able to maintain his employment largely by virtue of his 
being able to set his own hours and otherwise exert control 
over his working conditions.

When, after considering all the evidence, a reasonable doubt 
arises regarding a determinative issue in a claim, the 
benefit of the doubt shall be given to the claimant.  See 
38 C.F.R. § 3.102.  Having reviewed the evidence, the Board 
concludes that the unique facts presented in the record 
warrant the application of the reasonable doubt doctrine in 
this case.  Under the circumstances, the Board finds that the 
appropriate effective date for assignment of a total rating 
for compensation purposes by reason of individual 
unemployability is March 27, 1998, the date the veteran filed 
his claim for increased compensation benefits, with the 
actual payment of benefits effective from the first day of 
the calendar month following the month in which the award 
became effective.  See 38 C.F.R. § 3.31.  



ORDER

An effective date of March 27, 1998, for the assignment of a 
total rating for compensation purposes by reason of 
individual unemployability is granted, subject to the 
criteria governing the payment of monetary benefits.  


		
	JAMES W. ENGLE
	Acting Member, Board of Veterans' Appeals

 

